Case 4:19-cv-03113 Document 75 Filed on 08/13/21 in TXSD Page 1 of 12
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 August 13, 2021
                                                                Nathan Ochsner, Clerk
Case 4:19-cv-03113 Document 75 Filed on 08/13/21 in TXSD Page 2 of 12
Case 4:19-cv-03113 Document 75 Filed on 08/13/21 in TXSD Page 3 of 12
Case 4:19-cv-03113 Document 75 Filed on 08/13/21 in TXSD Page 4 of 12
Case 4:19-cv-03113 Document 75 Filed on 08/13/21 in TXSD Page 5 of 12
Case 4:19-cv-03113 Document 75 Filed on 08/13/21 in TXSD Page 6 of 12
Case 4:19-cv-03113 Document 75 Filed on 08/13/21 in TXSD Page 7 of 12
Case 4:19-cv-03113 Document 75 Filed on 08/13/21 in TXSD Page 8 of 12
Case 4:19-cv-03113 Document 75 Filed on 08/13/21 in TXSD Page 9 of 12
Case 4:19-cv-03113 Document 75 Filed on 08/13/21 in TXSD Page 10 of 12
Case 4:19-cv-03113 Document 75 Filed on 08/13/21 in TXSD Page 11 of 12
Case 4:19-cv-03113 Document 75 Filed on 08/13/21 in TXSD Page 12 of 12
